Citation Nr: 0211247	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a neurologic disorder 
of the left upper extremity claimed as a residual of a shell 
fragment wound to the proximal left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision by the Phoenix, Arizona, 
Regional Office (RO).

At a June 2002 Travel Board hearing, the veteran withdrew the 
issue of entitlement to service connection for left fifth 
metacarpal fracture residuals.


FINDINGS OF FACT

1.  In February 1944, the veteran sustained a shell fragment 
wound to the left proximal forearm.  The wound was treated in 
the field and did not require hospitalization.

2.  Since 1997, he has had pain from the wrist to the thumb 
on the dorsal aspect of the left hand.  This pain has been 
diagnosed as de Quervain's disease.  There is no medical 
evidence linking de Quervain's disease to the 1944 shell 
fragment wound.

3.  There is clinical evidence of left carpal tunnel 
syndrome, but electromyography shows bilateral carpal tunnel 
syndrome.  There is no medical evidence linking carpal tunnel 
syndrome to the 1944 shell fragment wound.


CONCLUSION OF LAW

The veteran did not incur or aggravate a left upper extremity 
neurologic disorder in-service, and such a disorder is not 
caused or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(a), 3.310 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records do not reflect 
treatment for a shell fragment wound.  Still, a November 1945 
separation examination report shows history of a left arm 
shrapnel wound.  This examination also showed no evidence of 
an organic nerve disorder.

The claims file includes a copy of a March 1944 telegram from 
the Commandant of the Marine Corps addressed to the veteran's 
parents informing them that their son had been "slightly 
wounded," but hospitalization was not required, and he 
remained with his unit.

A July 1950 VA examination noted a healed, nonadherent, one-
half inch scar at the left upper forearm.  There was no 
limitation of motion of the elbow and no muscle atrophy.  An 
August 1950 RO decision granted service connection for a left 
forearm scar as a residual of a shell fragment wound, and 
assigned a noncompensable evaluation.

In August 1981, the veteran was seen at a VA outpatient 
clinic with complaints of left forearm pain.  The history of 
the in-service wound was noted, and a diagnosis of tendonitis 
was entered.  Subsequently, in November 1982, carpal tunnel 
syndrome, as well as cervical degenerative joint disease were 
diagnosed.

At a February 1983 VA examination, the veteran complained of 
neck pain and stiffness which began a year and a half 
earlier.  The pain radiated to the entire left upper 
extremity and particularly to the left thumb and index 
finger.  Correspondingly, the veteran also noted a half year 
history of left elbow joint pain.  Carpal tunnel syndrome and 
cervical degenerative disc disease were considered by 
treating physicians.  Following examination the examiner said 
that the elbow tenderness was probably due to the shell 
fragment wound, but that the radicular symptoms, including 
those of the left hand, were more likely related to cervical 
spine disease.

An April 1983 RO decision assigned a 10 percent evaluation 
for residuals of a shell fragment wound to the left elbow.

In a November 1997 statement, the veteran complained that his 
left thumb was numb and its motion limited.  He requested an 
increased evaluation.  The RO denied this claim in a June 
1998 decision.  The veteran appealed but withdrew the appeal 
in September 1998, and claimed entitlement to service 
connection for a neurologic disorder of the left arm 
secondary to the shell fragment wound.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury...." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Before further addressing the evidence relative to the issue 
on appeal, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2001).  In addition, VA has 
issued implementing regulations.  See 66 Fed. Reg. 45620, 
45630-2 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326).  VCAA, and the 
implementing regulations, are liberalizing and, therefore, 
are applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts, but VA is not 
required to provide such assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

In this case, the RO sent the veteran a September 1998 letter 
asking him to identify private, military, or VA health care 
providers who had treated the neurologic disorder for which 
he claimed service connection.  A January 2000 Statement of 
the Case (SOC) set out the applicable law and the 
shortcomings of the veteran's claim.  In a January 2002 
letter, the RO advised the veteran of VCAA and again asked 
him to identify health care providers who might have evidence 
relevant to his service-connection claim.  That letter also 
informed the veteran that it was his responsibility to ensure 
that the pertinent evidence was received by VA.  Hence, while 
VA will assist the appellant, the duty to assist is not a one 
way street.  Finally, an April 2002 Supplemental SOC set out 
regulations that implemented VCAA and the reasons the claim 
had been denied pursuant thereto.

The veteran's service medical records are included in the 
file, as are VA treatment records and examination reports, 
and treatment records from another health care provider 
identified by the veteran.  In October 1998 and June 2002 
letters, the veteran reported that all of the treatment he 
had received for his left arm had been provided by VA, and 
that he had no additional evidence to be considered.  In a 
July 2002 letter, the RO advised the veteran that his case 
was being sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board.  However, 
he has not submitted any additional evidence.  Probative 
evidence, not included in the file, has not been identified, 
and the Board is unaware of any such evidence.  Hence, the 
Board finds that all probative evidence has been obtained.  
Since there is no probative evidence that is not of record, 
it is not possible for VA to notify the veteran further of 
evidence he should obtain and evidence VA would attempt to 
obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.

Turning back now to the claim, the veteran has made it clear, 
in July 1998 and December 1999 correspondence, that the 
disability for which he seeks service connection pertains to 
pain and numbness of the left thumb, index finger, and dorsal 
aspect of the hand.

A November 1997 VA treatment record noted complaints of pain 
and numbness of the left thumb radiating to the elbow.  The 
examiner believed the symptoms represented neuropathy due to 
old nerve damage, and referred the veteran for physical 
therapy.

A December 1997 record from University Medical Center 
referred to the right upper extremity.  (This is likely a 
typographic error in view of complaints.)  The history of a 
prior forearm shrapnel wound, pain in 1982, and pain 
beginning three months prior to examination was noted.  
Following examination the examiner found that the veteran 
appeared to have some "irritability" of the superficial 
branch of the radial nerve at the wrist, as well as pain in 
the area of the scar at the dorsum of the forearm.

A January 1998 VA treatment record notes a three-month 
history of pain and numbness of the thumb, second, and third 
digits of the left hand.  The pain reportedly shot "up the 
arm."  The appellant said that physical therapy did not 
relieve the pain.  The assessments were peripheral 
neuropathy, possible carpal tunnel syndrome, and questionable 
ulnar neuropathy.

At a May 1998 VA examination the history of a left elbow 
shell fragment wound was noted, as were complaints of 
radiating pain from the elbow to the hand since December 
1997.  Physical examination resulted in a pertinent diagnosis 
of de Quervain's tenosynovitis.  De Quervain's disease is a 
painful tenosynovitis that results from the relative 
narrowness of the tendon sheath common to the abductor 
pollicis longus and the extensor pollicis brevis muscles.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 481 (28th ed. 1994).

In August 1998, a VA examiner opined, in pertinent part, that 
the veteran had a "possible median nerve injury to the 
forearm 50 years previously."  The examiner nevertheless 
opined that the current suspected diagnosis was carpal tunnel 
syndrome.  That diagnosis was not linked to service or to 
wound residuals.

At a June 1999 VA outpatient visit the veteran reported left 
index and middle finger numbness, but his main complaint was 
left thumb pain and numbness.  Phalen's maneuver was 
positive, and there was pain with the thumb-grind test.  The 
examiner said that the veteran "certainly" had carpal 
tunnel syndrome, clinically and electrodiagnostically, and 
suggested that surgery could relieve some of the numbness and 
weakness in his hand.  However, the veteran said that thumb 
pain, not numbness and weakness, was his main concern.  The 
examiner injected the carpometacarpal joint with Lidocaine 
and DepoMedrol and total pain relief resulted.  Accordingly, 
the examiner found that the pain relief from the injection 
indicated that the cause of the pain was synovitis or 
arthritis.

At a July 1999 VA examination, the veteran reported the onset 
of the left forearm, thumb, and finger numbness and pain in 
December 1997.  Currently, he had some left elbow area pain 
and numbness, but more disabling was pain and numbness in the 
left thumb.  January 1998 nerve conduction studies showed 
bilateral carpal tunnel syndrome.  The examiner noted that 
there was clinical evidence of carpal tunnel syndrome on the 
left, which possibly could have been related to the 1944 
shell fragment wound near the elbow, but there was also 
electrodiagnostic evidence of bilateral carpal tunnel 
syndrome.

The veteran was scheduled for carpal tunnel release in 
December 1999, and met with the surgeon earlier that month.  
In his report, the doctor said that the veteran reported a 
little numbness on the palmar side of the left index finger, 
but his primary complaint was pain from the wrist to the 
fingers on the dorsal aspect of the hand.  The doctor advised 
him that carpal tunnel release would relieve numbness of the 
fingers on the palmar aspect of the hand, but it would do 
nothing for pain on the dorsal aspect.  Consequently, the 
carpal tunnel release surgery was canceled.  The problems 
associated with operating on a neuroma were then noted. 

At a June 2002 Travel Board hearing, the veteran testified 
about the shell fragment wound to the left forearm, said it 
had always been symptomatic, but he had not sought treatment 
until 1997.  On his first VA visit, the doctor told him he 
had scar tissue that affected the ulnar nerve.  He was 
referred to physical therapy, but several sessions of 
physical therapy did not relieve the pain.  No other doctor 
had told him that the scar from the shell fragment wound 
interfered with a nerve.  Then he saw a neurologist who 
suspected carpal tunnel syndrome and ordered 
electrodiagnostic tests.  He was scheduled for carpal tunnel 
surgery but, when the surgeon told him it would not relieve 
the pain and numbness on the dorsal aspect in his left thumb, 
the surgery was canceled.  He said that examiners kept 
referring to his left upper extremity, but his problem was 
pain in the thumb and on the back of the hand.

In this case, one examiner suggested early on that scar 
tissue about the ulnar nerve was the cause of the veteran's 
complaints.  He prescribed physical therapy.  Unfortunately, 
several sessions of physical therapy did not relieve the 
pain, and hence, scar tissue about the nerve was ruled out as 
a cause.  

The only remaining neurologic disorder offered in this case 
is carpal tunnel syndrome.  To find that this disorder was 
secondary to a left extremity shell fragment wound one would 
expect to find that the disorder was unilateral in nature.  
The record shows, however, electrodiagnostic evidence that it 
is bilateral in nature.  Moreover, there is no medical 
evidence that bilateral carpal tunnel syndrome was caused by 
the shell fragment wound.  While some doctors have suggested 
that as a possibility, the United States Court of Appeals for 
Veterans Claims has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"   See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).   Further, a VA surgeon has noted that a carpal 
tunnel release would not relieve the veteran's thumb pain and 
in the dorsal aspect of the hand.  Indeed, the pain which 
most severely impacts the appellant has been diagnosed as de 
Quervain's disease, a painful tenosynovitis.  Notably, 
injection of the joint produces pain relief, thus providing 
further evidence that synovitis is the cause of the veteran's 
pain.  Significantly, tenosynovitis is not a nerve disorder, 
and there is no medical evidence that relates tenosynovitis 
to his 1944 shell fragment wound either on a direct or 
secondary basis.

In sum, the veteran seeks service connection for pain and 
numbness of the left thumb, index finger, and the dorsal 
aspect of the left hand.  This is a condition that had its 
first objective presentation decades postservice.  However, 
medical evidence does not relate this disorder, diagnosed as 
de Quervain's disease, to the 1944 shell fragment wound.  
Moreover, no left upper extremity neurological disorder has 
been shown to have been caused or aggravated by the shell 
fragment wound residuals.  Accordingly, service connection 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left upper extremity neurologic 
disorder, claimed as a residual of a shell fragment wound to 
the proximal left forearm, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

